                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA



DENALI NICOLE SMITH,                          )
                                              )
                                   Plaintiff, )
                                              )
        vs.                                   )
                                              )
MICHAEL DUNLEAVY, in his official             )
capacity of Governor of the State of Alaska,  )
et al.,                                       )
                                              )              No. 3:19-cv-0298-HRH
                                 Defendants.  )
_______________________________________)


                                         ORDER

                                Motion for Reconsideration1

       Plaintiff moves pursuant to Rule 59(e), Federal Rules of Civil Procedure, for

reconsideration of this court’s order2 denying plaintiff’s motion for leave to file an
amended complaint. Although the motion was expressly filed as one under Rule 59(e) –

not under the court’s local reconsideration rule (L.R. Civ. 7.3(h)) – no opposition to the

motion has been served or filed.
       Plaintiff’s arguments in support of the instant motion are by and large the same
arguments made in support of plaintiff’s motion to amend. The court is unpersuaded that

there is any error of fact or law in the court’s order denying leave to file an amended
complaint.


       1
        Docket No. 30.
       2
        Docket No. 29.

ORDER – Motion for Reconsideration                                                        -1-


           Case 3:19-cv-00298-HRH Document 31 Filed 03/12/20 Page 1 of 2
      Plaintiff’s motion for reconsideration pursuant to Rule 59(e) is denied.
      DATED at Anchorage, Alaska, this 12th day of March, 2020.



                                                /s/ H. Russel Holland
                                                United States District Judge




ORDER – Motion for Reconsideration                                               -2-


       Case 3:19-cv-00298-HRH Document 31 Filed 03/12/20 Page 2 of 2
